 8:17-cv-00178-JMG-CRZ Doc # 129 Filed: 06/18/19 Page 1 of 1 - Page ID # 6653



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

MARC J. MURI, individually and on
behalf of all others similarly situated,
                                                       8:17-CV-178
                   Plaintiff,

vs.                                                    JUDGMENT

NATIONAL INDEMNITY
COMPANY,

                   Defendants.


      Pursuant to the accompanying Memorandum and Order, judgment is
entered for the defendant and against the plaintiff, and the plaintiff's
complaint is dismissed.


      Dated this 18th day of June, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
